Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100203336 to Shiao et al (“US’336”), further in view of WO2013192336. For the convenience, US20150192698 (“US’698”) is cited.
Regarding claims 1 – 4, US’336 discloses a plurality of granules for roofing, which have high solar reflectance, such as at least 70 percent, comprising a binder, inert mineral particles such as ceramic particles, and solar reflective particles ([0016]). The binder comprises metal(sodium) silicate, and the binder is cured by heating the uncured granules ([0041- 0042]). The binder comprises a chemically bonded cement, preferably, a chemically bonded phosphate cement ([0063-0065]). Suitable ceramic particles include oxides, such as aluminum oxides, such as alumina, silicon oxides, such as silica, and mixtures thereof. Preferably, the ceramic particles comprise silica and alumina, and comprise at least 80 percent by weight of the starting materials, expressed in terms of the calcined (essentially anhydrous) weight, and more preferably, at least about 90 percent of the calcined weight ([0071]). The cure of the binder depends on the composition of the chemically bonded cement. A broad range of cure conditions, ranging from rapid room temperature curing to low energy cures at moderately elevated temperatures to high energy cures at more elevated temperatures can be attained by varying the metal oxide or hydroxide and the phosphate. Optionally, the reactivity of the metal oxide or hydroxide can be reduced by calcining the metal oxide or metal hydroxide prior to preparing the binder ([0066]). 
But it is silent about the specific porosity and the minimum total solar reflectance as applicant set forth in the claims.
 US’698 discloses bright white refractory roofing granules having a total solar reflectance of at least 0.80([0117]). The granule has a porosity (as determined by Mercury Intrusion) of between 20% -50 % ([0069]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of US’698 to US’336 teaching, motivated by the fact that such granules have optimum reflectance and durability and suitable for roofing ([0117] and [0122]). It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. 
Regarding claim 5, US’336 discloses that FIG. 1 is a schematic cross-sectional representation of a first embodiment of solar reflective roofing granule 10 according to the present invention. The solar reflective roofing granule 10 comprises a plurality of inert mineral particles 12 and solar reflective particles 14 dispersed in a binder 16. The solar reflective roofing granule 10 has an exterior surface 18. Solar reflectance is provided to the solar reflective roofing granule 10 by virtue of the solar reflective particles 14 provided at or proximate the exterior surface 18 of the solar reflective roofing granule 10. The solar reflective roofing granule 10 can be formed by extrusion, agglomeration, roll compaction or other forming techniques. While the solar reflective roofing granule 10 is shown schematically as a sphere in FIG. 1, solar reflective roofing granules according to the present invention can assume any regular or irregular shape ([0080]). Figures 1- 4 is read on that the ceramic particles each have a longest dimension, wherein the granules each have a longest dimension, and wherein the longest dimension of each ceramic particle for a given granule is no greater than 20% of the diameter of said given granule.
Regarding claims 6 - 7, US’336 discloses that suitable solar reflective particles include titanium dioxides such as rutile titanium dioxide and anatase titanium dioxide, metal pigments, titanates, and mirrorized silica pigments ([0042]). Suitable ceramic particles include oxides, such as aluminum oxides, such as alumina, silicon oxides, such as silica, and mixtures thereof. Preferably, the ceramic particles comprise silica and alumina, and comprise at least 80 percent by weight of the starting materials, expressed in terms of the calcined (essentially anhydrous) weight, and more preferably, at least about 90 percent of the calcined weight ([0071]). Using of titanium oxide is an option.
Regarding claim 8, US’336 discloses that suitable ceramic particles include oxides, such as aluminum oxides, such as alumina, silicon oxides, such as silica, and mixtures thereof. Preferably, the ceramic particles comprise silica and alumina, and comprise at least 80 percent by weight of the starting materials, expressed in terms of the calcined (essentially anhydrous) weight, and more preferably, at least about 90 percent of the calcined weight ([0071]). Using aluminum oxide is an option. 
Regarding claims 9 -10 and 23, the Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. The prior art discloses that the resultant granules can also be surface treated with siliconates or suitable oils to enhance its adhesion to asphalt and also to reduce their staining potentials
Regarding claim 11, US’336 discloses that "green" or uncured granules can be formed from a mixture of mineral particles, solar reflective particles and binder, ranging from about 95% by weight binder to less than about 10% by weight binder, and the uncured solar reflective roofing granules preferably are formed from a mixture that includes from about 10% to 40% by weight binder ([0040]). The binder content of the solar reflective roofing granule 10 preferably ranges from 10% to 90% by weight ([0080]).
Regarding claims 12-13, the resulting uncured solar reflective roofing granules have sizes between about 50 micrometer and 5 mm, more preferably between about 0.1 mm and 3 mm, and still more preferably between about 0.5 mm and 1.5 mm ([0043]). The particle size of the solar reflective roofing granule 10 preferably ranges from about 0.1 mm to 3 mm, and more preferably from about 0.5 mm to 1.5 mm ([0080]).
Regarding claims 14 -16, US’336 discloses that it is possible to insolubilize the metal silicate binder chemically by reaction with an acidic material, for example, ammonium chloride, aluminum chloride, hydrochloric acid, calcium chloride, aluminum sulfate, and magnesium chloride, such as disclosed in U.S. Pat. Nos. 2,591,149, 2,614,051, 2,898,232 and 2,981,636, or other acidic material such as aluminum fluoride. The binder can also be a controlled release sparingly water soluble glass such as a phosphorous pentoxide glass modified with calcium fluoride, such as disclosed in U.S. Pat. No. 6,143,318. The most commonly used binder for conventional granule coating is a mixture of an alkali metal silicate and an alumino-silicate clay material ([0042]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise.
Regarding claims 17-19, US’336 discloses that the binder comprises a chemically bonded cement, preferably, a chemically bonded phosphate cement. It is preferred in this aspect that the binder comprise a chemically bonded phosphate cement prepared from a cementitious exterior coating composition including at least one metal oxide or a metal hydroxide slightly soluble in an acidic aqueous solution to provide metal cations and a source of phosphate anions. Preferably, the relative quantities of the at least one metal oxide or metal hydroxide and at least one source of phosphate anion are selected to provide a cured coating having a neutral pH, the coating composition being cured by the acid-base reaction of the at least one metal oxide or hydroxide and the source of phosphate anions. Preferably, in this aspect the binder comprises at least one metal oxide or metal hydroxide as a source of metal cations and at least one phosphate. Preferably, at least one metal oxide or metal hydroxide comprises at least one clay. Preferably, the binder further includes colloidal silica([0063]) Preferably, the at least one phosphate is selected from the group consisting of phosphoric acid and acid phosphate salts. More preferably, the at least phosphate is selected from the group consisting of phosphoric acid, and acid salts of phosphorous oxo anions, and especially salts including at least one cation selected from the group consisting of ammonium, calcium, sodium, potassium, and aluminum cations. In particular, it is preferred that the at least one phosphate be selected from the group consisting of phosphoric acid, ammonium hydrogen phosphate, ammonium dihydrogen phosphate, potassium hydrogen phosphate, potassium dihydrogen phosphate, potassium phosphate, calcium hydrogen phosphate, calcium dihydrogen phosphate, magnesium hydrogen phosphate, sodium hydrogen phosphate, sodium dihydrogen phosphate, aluminum hydrogen phosphate, aluminum dihydrogen phosphate, and mixtures thereof([0063-0065]). It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Regarding claims 20-21, US’336 discloses that the mineral particles employed in the process of the present invention are preferably chemically inert materials. The mineral particles preferably have an average particle size of from about 0.1 micrometers to about 40 micrometers, and more preferably from about 0.25 micrometers to about 20 micrometers. Stone dust can be employed as the source of the mineral particles in the process of the present invention. Stone dust is a natural aggregate produced as a by-product of quarrying, stone crushing, machining operations, and similar operations. In particular, dust from talc, slag, limestone, granite, marble, syenite, diabase, greystone, quartz, slate, trap rock, basalt, greenstone, andesite, porphyry, rhyolite, greystone, and marine shells can be used, as well as manufactured or recycled manufactured materials such as ceramic grog, proppants, crushed bricks, concrete, porcelain, fire clay, and the like. Ceramic materials, such as silicon carbide and aluminum oxide of suitable dimensions can also be used ([0034]).
Regarding claim 22, US’336 discloses that examples of light-interference platelet pigments that can be employed include pigments available from Merck KGaA, Darmstadt, Germany, such as Iriodin.RTM. pearlescent pigment based on mica covered with a thin layer of titanium dioxide and/or iron oxide; Xirallic.TM. high chroma crystal effect pigment based upon Al2O3 platelets coated with metal oxides, including Xirallic T 60-10 WNT crystal silver, Xirallic T 60-20 WNT sunbeam gold, and Xirallic F 60-50 WNT fireside copper; Color Stream.TM. multicolor effect pigments based on SiO2 platelets coated with metal oxides, including Color Stream F 20-00 WNT autumn mystery and Color Stream F 20-07 WNT viola fantasy; and ultra interference pigments based on titanium dioxide and mica([0058]). A sintering binder, such as wax, a starch, or resin, such as gelatinized cornstarch, polyvinyl alcohol, or mixture thereof, can be added to the initial mixture to aid in pelletizing the mixture and increase the green strength of the pellets prior to sintering. The sintering binder can be added in an amount of about 0 to 6 percent by weight of the starting materials ([0075]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/300311(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose granulars  with  same  or  substantially  similar components. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6-11,12-19, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/620087 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose granular with  same  or  substantially  similar components. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claimed properties are deemed to naturally flow from the structure in the prior art, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
Applicants argues that  the Office didn’t articulate a sufficient rationale for combining the references to arrive at the claimed invention, and there is no reasonable expectation of success based on combining the references as proposed by the Office. Because US’698, although disclosed a porosity of between 20%-50% and a total solar reflectance of at least 0.80, obtains these two properties (porosity and total solar reflectance) based on clay-based granule compositions (see US’698, for example, “FIELD”, paragraphs [0002], [0025], [0059]-[0062], [0073]). The clay component is in a significant percentage in the granules according to US’698 (for example, 40% - 80% clay in paragraph [0074] of US’698), hence the granule compositions in US’698 are very distinct from either US’336 or the present application. It is unreasonable to combine the US’698 disclosure of the two properties achieved by clay-based granules with the disclosure of US’336 (which 1s silent about these two properties) to achieve clay-free granules with the claimed porosity and total solar reflectance (as in claim 1 of the present application). One of ordinary skill in the art would have either never made such a combination, or that there was no reason to expect that such a combination would work. It would not be obvious for one of ordinary skill on how to modify the disclosure of US’ 336 to obtain the porosity and total solar reflectance properties disclosed in US’698. | See Ex parte Holt, 19 USPQ2d 1211 (BPAI, 1991) (“an invention claimed need not be described ipsis verbis in the specification in order to satisfy the disclosure requirements of 35 U.S.C. § 112”).
In response to applicant's argument that US’698, although disclosed a porosity of between 20%-50% and a total solar reflectance of at least 0.80, obtains these two properties (porosity and total solar reflectance) based on clay-based granule compositions. The Examiner respectfully submits that US’698 (the secondary reference) discloses that a porosity enhancer selected from carbon black or other finely powdered carbonaceous combustible materials that will burn out to form light-scattering voids to enhance porosity and reflectance. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In this case, the primary reference (US’336) teaches highly reflective, solid, durable, and crush-resistance granules suitable for roofing applications ([0031]). The primary reference is silent about the specific claimed porosity and total solar reflectance value for the roof granular, and the secondary reference is applied to remedy such deficiency of the degree of the porosity and the claimed solar reflectance. US’336 teaches granules with the claimed porosity and  total solar reflectance value having optimum reflectance and durability and suitable for roofing ([0117] and [0122]).Therefore one of ordinary skill in the art would have been motivated to combine these references and make the modification because they are drawn to same technical fields (roofing granular), constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about ( see §MPEP 2141.01(a)). 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731